Appeal from order, Supreme Court, Bronx County, entered May 3, 1977, denying defendant-appellant’s application for an order (1) vacating the medical malpractice mediation panel’s finding, and (2) setting the matter down for a new hearing, unanimously dismissed, without costs and without disbursements, the order being nonappealable. "The legislative intent underlying section 148-a [Judiciary Law] is for an expeditious and informal resolution of the litigation. Such an intent would be thwarted were we to construe section 148-a as permitting appeals from what does not even amount to an interim determination. Furthermore, section 148-a permits counsel to explore the claimed underlying infirmities of the nonbinding panel determination at the trial of the action (see Judiciary Law, § 148-a, subd 8)” (Kletnieks v Brookhaven Mem. Assn., 53 AD2d 169, 174). Such orders are not even appealable by permission. (See CPLR 5701, subds [b], [c]; Lee v Chemway Corp, 20 AD2d 266; 7 Weinstein-Korn-Miller, NY Civ Prac, par 5701.27; contra Kletnieks v Brookhaven Mem. Assn., supra, pp 174, 178.) We call to the attention of medical malpractice panels that the "liability” envisioned by subdivision 8 of section 148-a, as the predicate of a formal written recommendation, includes not only malpractice but also proximate cause (Kletnieks v Brookhaven Mem. Assn., supra). Concur—Birns, J. P., Lane, Markewich and Lynch, JJ.